DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the cancelation of claims 24-31 and 35-38, the previous objection to claims 24-26 and 35-37 have been withdrawn, the previous rejection of claims 24-27, 31, and 35-37 under 35 U.S.C. 112(a) have been withdrawn, and the previous rejection of claims 28-30 and 38 under 35 U.S.C. 112(d) have been withdrawn.

Reasons for Allowance
Claims 21-23 and 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Cocchi et al. (U.S. PGPub 2006/0243310), Aoki et al. (U.S. Patent 4,860,550), and Frank et al. (U.S. PGPub 2002/0043071).
Cocchi teaches all of the limitations of claims 21 and 32 except for a heating unit operatively connected with the freezing cylinder to heat the freezing cylinder; and draining out the ice cream or yogurt inside the freezing cylinder and the pipeline; the rinse water is heated by being fed through the freezing cylinder by the heating unit to dissolve and absorb ice cream or yogurt residues remaining inside the freezing cylinder by the heated rinse water to clean and wash out the ice cream or yogurt residues until the ice cream or yogurt residues being completely drained out from the freezing cylinder; feeding the rinse water from the water tank and one or more detergents from a detergent tank through the pipeline and the freezing cylinder to clean the freezing cylinder; and feeding the rinse water to the pipeline and the freezing cylinder until remaining detergent residues in the freezing cylinder and the pipeline are cleaned and drained.
Aoki teaches an automatic method of cleaning a machine for making a soft-serve product that heats the freezing cylinder by activating a heating unit in order to thaw frozen material in the cylinder so that it can be removed from the cylinder and pipeline through the dispensing device prior to cleaning and rinsing.  Aoki teaches that the heating unit operates both as a refrigerator for the freezing cylinder and as a heating unit used to thaw the frozen material for removal.  Aoki also teaches it is known to perform a rinse following a cleaning step that will wash out any remaining detergent and further clean and wash the pipeline and the freezing cylinder.  Aoki does not teach a water tank and a detergent tank; feeding heated rinse water through the cylinder by the heating unit to dissolve and absorb the ice cream or yogurt residues remaining inside the cylinder.
Frank teaches an automatic cleaning process for a frozen beverage machine that utilizes separate tanks [reads on “individual containers”] for supplying the detergent, the water, and the raw material in order to provide an improved sanitation process by draining the raw materials from the freezing cylinder; and using the control module to open the respective valves to supply the detergent from the detergent tank and to pump the water from the water tank in order to mix the detergent and water to clean and wash out residues of the freezing cylinder.  Frank does not teach cleaning with water following draining of the raw materials from the freezing cylinder.
Thus, the art of record fails to teach or suggest a method of cleaning and washing an ice cream or yogurt machine where a heating unit connected to the freezing cylinder is operated to melt and drain the freezing cylinder contents; followed by a water rinse step to remove residues from the freezing cylinder and pipeline where the rinse water is heated by the heating unit; followed by a water/detergent step to clean the pipeline and cylinder; and then feeding water to the pipeline and cylinder in order to remove any remaining detergent residue as in the context of claims 21 and 32.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759